                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

BARBARA JANE FRECK, GLORIA                        )
ROBISON, JALEEZA OWENS, LYNN                      )
MUSERELLI, individually and on behalf of          )
all others similarly situated,                    )
                                                  )
                       Plaintiffs,                )   Case No. 4:20-cv-00043-BCW
                                                  )
        v.                                        )
                                                  )
CERNER CORPORATION, et al.,                       )
                                                  )
                       Defendants.                )




                                     PROTECTIVE ORDER

       Before the Court is the parties’ Joint Motion for Entry of Protective Order. (Doc. #23). The

Court, being duly advised of the premises, grants said motion pursuant to the following terms.

              1.      All Confidential Information and documents that contain Confidential

       Information, as defined herein, produced by any party or non-party in the above-captioned

       action (hereinafter referred to as the "Litigation") shall be used by the party receiving them

       only for the purposes of preparing for and conducting the Litigation.

              2.      Any party or producing person or entity may designate as "Confidential"

       any document, material, recording or information (including but not limited to documents

       produced pursuant to Rules 34 or 45 of the Federal Rules of Civil Procedure, interrogatory

       responses and deposition transcripts) which such party or producing person or entity

       reasonably believes, in good faith, to contain or disclose (i) personal, financial or credit

       information or data; or (ii) non-public or proprietary business, commercial or financial

       information, trade secrets, credit, compliance, personnel and administrative information



         Case 4:20-cv-00043-BCW Document 33 Filed 04/15/20 Page 1 of 8
and the like. Documents, transcripts, materials and information so designated, including

all information contained therein and derived or derivable therefrom, will be referred to as

"Confidential Information." As to documents produced and interrogatory responses, such

designation shall be made by stamping such materials as "Confidential." With respect to

testimony and any exhibits, documents or other materials referred to during the giving of

testimony, designation as "Confidential" shall be made by means of a statement on the

record and thereafter a designation by page and line to be delivered to opposing counsel

within twenty (20) business days of receipt of the transcript. There is no duty to object to

a designation for a party to preserve its rights to challenge the designation.

       3.      A producing party's inadvertent failure to designate material "Confidential"

in accordance with the terms of this stipulation will not in and of itself constitute waiver of

the producing party's right to claim confidentiality with respect to such material. Any party

receiving any inadvertently produced Confidential Information must, within five (5)

business days of receiving notice of such inadvertent production, return it to the producing

party, including any copy or extract of it. In the event of a dispute as to whether a document

was produced inadvertently, the burden shall be on the producing party to demonstrate that

any asserted inadvertent production was, in fact, inadvertent; provided, however, that if

there is a dispute about whether a document was produced inadvertently, the document

shall be treated as Confidential Information until the dispute is resolved by the Court.

       4.      Confidential Information or information derived therefrom may only be

disclosed or made available by the counsel for the party receiving such information to

"Qualified Persons," who are defined to consist of:

               (a)     The Court and court personnel, solely in the manner provided by
                       paragraph 9 hereof;

               (b)     Named parties or legally authorized Representatives of named
                       parties assisting in the prosecution or defense of the Litigation;

                             2
 Case 4:20-cv-00043-BCW Document 33 Filed 04/15/20 Page 2 of 8
               (c)        Such of the directors, officers, agents and employees of a party and
                          any such subsidiaries or affiliates thereof to the extent necessary to
                          assist in the conduct of this Litigation;

               (d)        Counsel of record to the parties to the Litigation, including in-house
                          counsel, clerical, secretarial and paralegal staff employed by such
                          counsel;

               (e)        Court reporters and videographers engaged for depositions in this
                          Litigation;

               (f)        Persons who were either authors or recipients, including copy
                          recipients, of the Confidential Information;

               (g)        Witnesses, deponents, experts or consultants and their staff assisting
                          in the prosecution or defense of the Litigation, subject to paragraph
                          6 hereof;

               (h)        Vendors, including document management vendors, and other
                          vendors retained by counsel for any party to assist in the preparation,
                          litigation, or settlement of this Litigation;

               (i)        Any arbitrator, mediator, or special master retained by the parties or
                          appointed by the Court, and employees of such arbitrator, mediator
                          or special master to the extent their participation is necessary; and

               (j)        Any other person the producing party agrees to in writing, or is
                          expressly designated by order of the Court, subject to paragraph 6
                          hereof.

       5.      The parties shall not place in the public record in this proceeding any item

containing Confidential Information that they receive without agreement of the producing

party as to reasonable procedures to protect the Confidential Information, or by order of

the Court. To the extent that a party seeks to make reference in the public record to

Confidential Information, that party will confer with the producing party to establish a

protocol acceptable to the Court for filing an on-the-public record version or conducting

an open-court discussion of that Confidential Information that will not publicly disclose

the content of that Confidential Information (e.g., by use of agreed code names and other

protective references).




                             3
 Case 4:20-cv-00043-BCW Document 33 Filed 04/15/20 Page 3 of 8
       6.      Prior to reviewing, seeing or receiving Confidential Information, all persons

specified in paragraphs 4(g) and 4(j) will execute an Undertaking in the form of Exhibit 1

hereto, except that persons specified in paragraph 4(j) need not do so if the producing party

agrees. Counsel of record shall retain in their possession all executed Undertakings until

final disposition of the Litigation. In the event that the identity of any witness, deponent,

expert or consultant who has executed an Undertaking in connection with paragraph 4(g)

hereof is disclosed in the course of this Litigation, the counsel who maintains that

undertaking shall provide a copy of that Undertaking to opposing counsel upon request.

Prior to showing any Confidential Information, the person showing the material to a person

specified in paragraphs 4(g) and 4(j) shall inform that person of the Stipulation and Order.

       7.      The Confidential Information shall not be disclosed to persons other than

Qualified Persons or the party which produced the Confidential Information. However,

nothing contained herein shall prevent any party from disclosing its own Confidential

Information as it deems appropriate, and any disclosure by a party of its own Confidential

Information shall not, in and of itself, be a waiver of the provisions contained herein.

Nothing contained herein shall prevent a party receiving Confidential Information from

disclosing it to the producing party or to the producing party's employees.

       8.      The parties are on notice that mere designation of filings as Confidential

Information is unlikely to justify sealing documents. Rather, the party seeking leave to file

under seal should explain how maintenance of confidentiality outweighs the public right

of access. IDT Corp. v. eBay, 709 F.3d 1220, 1223-24 (8th Cir. 2013). Further, the Court

encourages the parties to consider alternate means to prevent the disclosure of Confidential

Information (e.g., redactions).




                             4
 Case 4:20-cv-00043-BCW Document 33 Filed 04/15/20 Page 4 of 8
        9.      Nothing herein shall impose any restrictions on the use or disclosure by a

party or witness of documents or information obtained by such party or witness

independently of the discovery proceedings in the litigation.

        10.     No pleadings or other documents that contain Confidential Information are

to be filed with the clerk without simultaneously filing a motion requesting that the

Confidential Information be maintained under seal. The documents, thereafter, shall be

filed and maintained pursuant to the terms of the Court's ruling on that motion. The party

that designated the material as Confidential Information shall have the burden of

supporting the motion. To the extent Confidential Information can be segregated from

non-Confidential Information without undue burden or expense, only Confidential

Information shall be filed subject to the above terms. In the event that any Confidential

Information is used in any court proceeding in the Litigation, subject to the applicable

Court rules, that Confidential Information shall not lose its status merely through such use.

        11.     At the conclusion of the Litigation, all Confidential Information and all

copies of same shall (i) be promptly returned to the producing party at the request and

expense of the producing party, or (ii) be destroyed within forty-five (45) days of the

conclusion of the Litigation at the expense of the receiving party, with a letter sent by the

receiving party to the producing party certifying that such documents and information have

been destroyed, except that counsel of record may retain for their files copies of any of

their own work product, correspondence, pleadings, briefs and exhibits, any other court

filings, deposition transcripts and exhibits, or hearing or other official transcripts and

exhibits, which contain Confidential Information. Such retained copies will remain subject

to the restrictions herein.

        12.     Designation of any material as "Confidential" shall not preclude any party

from contending before the Court that a designated document or transcript does not qualify
                             5
 Case 4:20-cv-00043-BCW Document 33 Filed 04/15/20 Page 5 of 8
for confidential treatment under Rule 26(c) of the Federal Rules of Civil Procedure or that

confidential treatment is not warranted; shall not create any presumption that documents

and transcripts so designated are confidential; shall not prejudice in any way the rights of

the parties to object to the production of documents based on the attorney-client privilege,

other privileges recognized by applicable law, the work-product doctrine, or based on any

other claim that such documents are not subject to discovery for reasons other than alleged

confidentiality; and shall not shift the burden of establishing entitlement to confidential

treatment. A party objecting to the designation of any Confidential Information first try to

resolve such dispute in good faith on an informal basis, and consistent with the

requirements of L.R. 37. After making a good-faith effort to resolve any such objection,

the party may move on reasonable notice for an order vacating the designation. While such

application is pending, the Confidential Information shall remain subject to the protections

afforded by this Stipulation and Order. The parties expressly reserve the right to apply to

the Court to seek leave to disclose Confidential Information to any administrative agency.

         13.   The binding effect of this Stipulation and Order shall survive termination of

this Litigation and the Court shall retain jurisdiction to enforce the Stipulation and Order.

         14.   This Stipulation and Order shall be applicable to and binding upon any

individual or entity who agrees in writing to be subject to the terms of this Stipulation and

Order.    Such individual or entity may designate Confidential Information and that

information will be treated in all respects in accordance with the provisions herein.

         15.   Nothing in the foregoing shall control or govern the use of evidence at trial

or prejudice in any way the rights of any party to object to the authenticity or admissibility

into evidence of any document, testimony or other evidence that is subject to this

Stipulation and Order.



                             6
 Case 4:20-cv-00043-BCW Document 33 Filed 04/15/20 Page 6 of 8
       16.     This Stipulation and Order is subject to further modification by order of the

Court, on the Court's own initiative, or upon motion by any person having an interest

affected by this Stipulation and Order for good cause shown.

       17.     If Confidential Information in the possession of a receiving party is

subpoenaed by any court, administrative agency or legislative body, or any other person

purporting to have authority to subpoena such information, the party to whom the subpoena

is directed shall give written notice of the subpoena (including the delivery of a copy

thereof) to the attorneys for the producing party five (5) business days prior to the time

when production of the information is requested by the subpoena. In the event that the

subpoena purports to require production of such Confidential Information on less than five

(5) business days' notice, the party to whom the subpoena is directed shall give prompt

telephonic notice of the receipt of such subpoena, and deliver by hand or e-mail a copy

thereof to counsel for the producing party without delay. Absent a court order to the

contrary, the party to whom the subpoena is directed may comply therewith; however, if

application for a protective order is made promptly before the return date, the party to

whom the subpoena is directed shall not produce such Confidential Information prior to

receiving a court order or the consent of the producing party, unless it is legally required

to do so.

       18.     Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure shall govern if a

producing party discovers from any source that information produced in discovery is

subject to a claim of privilege or of protection as trial-preparation material.

       19.     The inadvertent disclosure or production of any information or document

that is subject to an objection on the basis of attorney client privilege or work product

protection, including, but not limited, to information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party's
                             7
 Case 4:20-cv-00043-BCW Document 33 Filed 04/15/20 Page 7 of 8
      claim to its privileged or protected nature or estop that party or the privilege holder from

      designating the information or document as attorney client privileged or subject to the work

      product doctrine at a later date. Any party receiving any such information or document

      must return it upon request to the producing party. Upon receiving such a request as to

      specific information or documents, the receiving party must return the information or

      documents to the producing party within three (3) business days, regardless of whether the

      receiving party agrees with the claim of privilege and/or work product protection.

      Disclosure of the information or document by the other party prior to such later designation

      will not be deemed a violation of the provisions of this Order. The provisions of this section

      constitute an order pursuant to Rules 502(d) and(e) of the Federal Rules of Evidence.

             20.     In the event that Confidential Information is disclosed to someone not

      authorized under the terms of this Order to receive such information, counsel of record for

      the party involved with the disclosure shall (i) promptly inform counsel of record for the

      producing party describing the circumstances surrounding the unauthorized disclosure; and

      (ii) make reasonable effort to retrieve the Confidential Information and to prevent

      disclosure by each unauthorized person who received or possesses such Confidential

      Information.

             21.     Each party shall maintain documents containing Confidential Information

      in secure and safe offices.

             22.     The parties' execution of this Stipulation and Order does not waive any

      objections to production of specific documents or categories of documents.

             IT IS SO ORDERED.


DATE: April 15, 2020                         /s/ Brian C. Wimes
                                             JUDGE BRIAN C. WIMES
                                             UNITED STATES DISTRICT COURT


                                    8
        Case 4:20-cv-00043-BCW Document 33 Filed 04/15/20 Page 8 of 8
